 

Exhibit 10.1

 

EXECUTION VERSION

 

October 4, 2018

 

Collier Creek Holdings

200 Park Avenue, 58th Floor

New York, New York 10166

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Collier Creek Holdings, a Cayman Islands exempted company (the
“Company”), Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of 40,000,000 of
the Company’s units (or up to 46,000,000 units if the Underwriters exercise
their option to purchase additional units to cover over-allotments, if any, the
“Units”), each comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), and one-third of one redeemable
warrant (each whole warrant, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one Ordinary Share at a price of $11.50 per share, subject
to adjustment. The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company intends to apply to have the Units listed on the New York Stock
Exchange. Certain capitalized terms used herein are defined in paragraph 1
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Collier Creek Partners LLC (the “Sponsor”) and each of the
undersigned (each, an “Insider” and collectively, the “Insiders”) hereby agree
with the Company as follows:

 

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Forward Purchase Agreements” shall mean those certain forward purchase
agreements entered into between the Company and certain of the Insiders relating
to the sale by the Company of 3,500,000 Ordinary Shares and 1,166,666 Warrants
for an aggregate purchase price of $35,000,000 in a transaction to close
immediately prior to the closing of the initial Business Combination; (iii)
“Founder Shares” shall mean the 12,375,000 Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iv) “Private Placement Warrants” shall mean the warrants
to purchase Ordinary Shares of the Company that will be acquired by the Sponsor
for an aggregate purchase price of $10,000,000 (or $11,200,000 if the
Underwriters’ over-allotment is exercised), or $1.50 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (v) “Public Shareholders” shall mean the holders of Ordinary Shares
included in the Units issued in the Public Offering; (vi) “Public Shares” shall
mean the Ordinary Shares included in the Units issued in the Public Offering;
(vii) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (viii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (ix) “Charter” shall
mean the Company’s Amended and Restated Memorandum and Articles of Association,
as the same may be amended from time to time.

 

 

 

 

2. Representations and Warranties.

 

(a) The Sponsor and each Insider, with respect to itself or himself, represents
and warrants to the Company that it or he has the full right and power, without
violating any agreement to which it or he is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement, as applicable, and to
serve as an officer of the Company and/or a director on the Company’s Board of
Director (the “Board”), as applicable, and each Insider hereby consents to being
named in the Prospectus, road show and any other materials as an officer and/or
director of the Company, as applicable.

 

(b) Each Insider represents and warrants, with respect to himself, that such
Insider’s biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to such Insider’s
background. The Insider’s questionnaire furnished to the Company is true and
accurate in all respects. Each Insider represents and warrants that: such
Insider is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Insider has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Insider is not currently a defendant in any such criminal
proceeding; and such Insider has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

 

3. Business Combination Vote. The Sponsor and each Insider, with respect to
itself or himself, agrees that if the Company seeks shareholder approval of a
proposed initial Business Combination, then in connection with such proposed
initial Business Combination, it or he, as applicable, shall vote all Founder
Shares and any Public Shares acquired by it or him, as applicable, in the Public
Offering or the secondary public market in favor of such proposed initial
Business Combination and not redeem any Public Shares owned by it or him, as
applicable, in connection with such shareholder approval.

 

4. Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a) The Sponsor and each Insider hereby agrees, with respect to itself or
himself, that in the event that the Company fails to consummate its initial
Business Combination within the time period set forth in the Charter, the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 5 business days thereafter, redeem 100%
of the Public Shares, at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account (less up to $100,000 of interest to pay
dissolution expenses and net of taxes payable), divided by the number of then
outstanding Public Shares, which redemption will completely extinguish Public
Shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Board, liquidate and dissolve, subject in the case of
clauses (ii) and (iii) to the Company’s obligations under Cayman Islands law to
provide for claims of creditors and in all cases subject to the other
requirements of applicable law. The Sponsor and each Insider agrees not to
propose any amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem the Public Shares if the Company does not
complete an initial Business Combination within the required time period set
forth in the Charter unless the Company provides its Public Shareholders with
the opportunity to redeem their Public Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay
taxes, divided by the number of then outstanding Public Shares.

 

 2 

 

 

(b) The Sponsor and each Insider, with respect to itself or himself,
acknowledges that it or he has no right, title, interest or claim of any kind in
or to any monies held in the Trust Account or any other asset of the Company as
a result of any liquidation of the Company with respect to the Founder Shares
held by it or him, if any. The Sponsor and each of the Insiders hereby further
waives, with respect to any Public Shares and Founder Shares held by it or him,
as applicable, any redemption rights it or he may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or a shareholder vote to approve an amendment to the Charter to
modify the substance or timing of the Company’s obligation to redeem 100% of the
Public Shares if the Company has not consummated an initial Business Combination
within the time period set forth in the Charter or in the context of a tender
offer made by the Company to purchase Public Shares (although the Sponsor and
the Insiders shall be entitled to redemption and liquidation rights with respect
to any Public Shares they hold if the Company fails to consummate a Business
Combination within the required time period set forth in the Charter).

 

5. Lock-up; Transfer Restrictions.

 

(a) The Sponsor and the Insiders agree that they shall not Transfer any Founder
Shares (the “Founder Shares Lock-up”) until the earlier of (A) one year after
the completion of an initial Business Combination and (B) the date following the
completion of an initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if, subsequent to a Business
Combination, the closing price of the Ordinary Shares equals or exceeds $12.00
per share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial business
combination, the Founder Shares shall be released from the Founder Shares
Lock-up. 

  

(b) The Sponsor and Insiders agree that they shall not effectuate any Transfer
of Private Placement Warrants or Ordinary Shares underlying such warrants, until
30 days after the completion of an initial Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order; (e)
by private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares or
warrants were originally purchased; (f) by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; (g) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (h) in the event of completion of a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(f) these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

(d) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, Transfer
any Units, Ordinary Shares, Warrants or any other securities convertible into,
or exercisable, or exchangeable for, Ordinary Shares owned by it or him, as
applicable. The Sponsor and the Insiders acknowledge and agree that, prior to
the effective date of any release or waiver of the restrictions set forth in
this paragraph 5, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

6. Remedies. The Sponsor and each of the Insiders hereby agree and acknowledge
that (i) each of the Underwriters and the Company would be irreparably injured
in the event of a breach by the Sponsor or such Insider of its or his
obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and 11, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

  

 3 

 

 

7. Payments by the Company. Except as disclosed in the Prospectus, neither the
Sponsor, nor any affiliate of the Sponsor, nor any director or officer of the
Company, nor any affiliate of the officers, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any payment of
a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).

 

8. Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Insiders shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 

9. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by December
31, 2018.

  

10. Indemnification. In the event of the liquidation of the Trust Account upon
the failure of the Company to consummate its initial Business Combination within
the time period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees
to indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered or products sold to the Company or
a Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per Public Share and (ii) the actual amount per Public
Share held in the Trust Account as of the date of the liquidation of the Trust
Account, if less than $10.00 per Public Share due to reductions in the value of
the trust assets, less taxes payable, (y) shall not apply to any claims by a
third party or Target who executed a waiver of any and all rights to the monies
held in the Trust Account (whether or not such waiver is enforceable) and (z)
shall not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Indemnitor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

11. Forfeiture of Founder Shares.  To the extent that the Underwriters do not
exercise their over-allotment option to purchase up to an additional 5,250,000
Units within 45 days from the date of the Prospectus (as further described in
the Prospectus), the Sponsor agrees to automatically surrender to the Company
for no consideration, for cancellation at no cost, an aggregate number of
Founder Shares so that the number of Founder Shares will equal of 20% of the sum
of the total number of Ordinary Shares and Founder Shares outstanding at such
time plus the number of Ordinary Shares to be sold pursuant to the Forward
Purchase Agreements. The Sponsor and Insiders further agree that to the extent
that the size of the Public Offering is increased or decreased, the Company will
effect a share capitalization or a share repurchase, as applicable, with respect
to the Founder Shares immediately prior to the consummation of the Public
Offering in such amount as to maintain the number of Founder Shares at 20% of
the sum of the total number of Ordinary Shares and Founder Shares outstanding at
such time plus the number of Ordinary Shares to be sold pursuant to the Forward
Purchase Agreements.

 

12. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

 4 

 

 

13. Assignment. No party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor, each of the Insiders and each of their
respective successors, heirs, personal representatives and assigns and permitted
transferees.

 

14. Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

15. Effect of Headings. The paragraph headings herein are for convenience only
and are not part of this Letter Agreement and shall not affect the
interpretation thereof. 

 

16. Severability. This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

[Signature Page Follows]

 5 

 

 

  Sincerely,       COLLIER CREEK PARTNERS LLC           By: /s/ Jason K.
Giordano   Name: Jason K. Giordano   Title:   Manager       /s/ Roger K.
Deromedi   Roger K. Deromedi       /s/ Jason K. Giordano   Jason K. Giordano    
  /s/ Chinh Chu   Chinh Chu       /s/ Antonio F. Fernandez   Antonio F.
Fernandez       /s/ Matthew M. Mannelly   Matthew M. Mannelly       /s/ Craig D.
Steeneck   Craig D. Steeneck       /s/ William D. Toler   William D. Toler

 

Acknowledged and Agreed:       COLLIER CREEK HOLDINGS       By: /s/ Jason K.
Giordano     Name: Jason K. Giordano     Title: Co-Executive Chairman  

 

 [Signature Page to Letter Agreement]



 

 

